CALLAHAN, J., concurring in part and dissenting in part:
I agree with the majority that RicardezRivera is entitled to an evidentiary hearing in the Immigration Court on his Fifth Amendment due process claim, and that if he prevails on this claim, under SalgadoDiaz he would be returned to his original prearrest status and the government could not rely on his attempted reentries to render him removable. Salgado-Diaz, 395 F.3d at 1164, 1168. He is entitled to a hearing because his affidavit filed in the Immigration Court in support of his motion to suppress established a prima facie Fifth Amendment violation. See Matter of Wong, 13 I. & N. Dec. 820, 1971 WL 24387 (1971) (holding that a motion for suppression must be specific and detailed, and set forth a prima facie case).
However, Ricardez-Rivera has failed to establish a prima facie Fourth Amendment violation. In his affidavit, he alleged that the Border Patrol officers’ approached him on the San Diego county bus based on his Hispanic appearance and questioned him about his nationality.
As a matter of law, these facts do not trigger the Fourth Amendment because the Supreme Court has held that the questioning of a person by law enforcement officials on a public bus is not a seizure of that person. Florida v. Bostick, 501 U.S. 429, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991). Bostick held that even though the bus passenger’s movements were confined, this confinement was attributed to the passenger’s decision to take the bus, and not to coercive police conduct. Bostick relied on the holding in INS v. Delgado, 466 U.S. 210, 104 S.Ct. 1758, 80 L.Ed.2d 247 (1984), that factory workers were not seized when INS agents entered a factory and questioned its workers about their citizenship. The Delgado Court held that the questioning was not a seizure, even with INS agents posted at the factory’s exit doors. Id. at 218,104 S.Ct. 1758.
The majority concludes that Ricardez-Rivera should be afforded a hearing to establish a prima facie Fourth Amendment violation. But the BIA requires that the suppression motion itself set forth the pri-ma facie violation. Matter of Wong, 13 I. & N. Dec. at 822. “A mere demand for a suppression hearing is not enough to cause one to be held. Statements in a motion for suppression ... must set forth a prima facie case.” Id. Because Bostick held that the questioning of a person on a bus is not a seizure, even assuming that Ricardez-Rivera was approached by Border Patrol agents solely because of his Hispanic appearance as alleged in his motion before the Immigration Court, this encounter did not violate the Fourth Amendment be*64cause it was not a seizure. The encounter led to a seizure and an arrest, but not until probable cause was established. Therefore, I would deny Ricardez-Rivera’s petition for review on his Fourth Amendment claim.
Furthermore, if the Immigration Judge somehow found a Fourth Amendment violation based on these facts, suppression of evidence would not be appropriate because suppression is appropriate in immigration cases for Fourth Amendment violations only when the government’s conduct is egregious. Gonzalez-Rivera, v. INS, 22 F.3d 1441, 1448 (9th Cir.1994). This court has held that bad faith violations of an individual’s Fourth Amendment rights constitute egregious conduct and that a bad faith violation occurs when an officer engages in conduct that he reasonably should have known is in violation of the Constitution. Id. at 1449 (internal citations omitted). Given the well-established holdings of Bostick and Delgado, Ricardez-Rivera’s questioning on the bus by Border Patrol officer was not in bad faith. Therefore, even if an Immigration Court or this court somehow were to conclude that the Border Patrol’s conduct violated Ricardez-Riv-era’s Fourth Amendment rights, the conduct was not egregious and suppression therefore is not an available remedy.
Accordingly, I concur in granting the petition for review and remanding on Ri-cardez-Rivera’s Fifth Amendment claim, but I dissent from the portion of the memorandum disposition granting relief and remanding for a hearing on Ricardez-Riv-era’s Fourth Amendment claim.